DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on January 13, 2022 has been entered.

Response to Arguments
Applicant’s arguments, see Applicants’ Remarks, filed January 13, 2022, with respect to the rejection(s) of claim(s) 21, 26, 28 under 35 U.S.C. 103 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of newly cited reference Xu (US 2019/0349922).
Babaei further teaches wherein, according to a result of the monitoring of the second indication, the transmission of the UL data channel is cancelled after a certain amount of time (Section 0232, group common DCI is monitored, UL transmission is suspended after the group common DCI is received, there will be a finite amount or .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 21, 23, 28, 30 is/are rejected under 35 U.S.C. 103 as being unpatentable over Jung et al. (US 2019/0261281) in view of Zhang et al. (US 2019/0349864) in view of Babaei et al. (US 2019/0098612) and in further view of Xu (US 2019/0349922)
Regarding Claim 21, Jung teaches a method of a user equipment (UE) for controlling transmission power of an uplink (UL) data channel, the method comprising: applying predetermined power control different from another for transmitting an UL data channel by: applying power control for transmitting the UL data channel by: applying a 
Jung does not teach configuring different types of power control parameter sets and controlling the transmission power of the UL data channel based on the single transmission power control equation applied with one type of parameter set, among the configured different types of power control parameter sets wherein the one type of power control parameter set is determined based on a first indication transmitted through a first downlink control information (DCI); monitoring a second indication transmitted through a second DCI, wherein the second DCI is a UE-group common DCI; wherein the second indication is used to cancel an UL transmission, and wherein according to a result of the monitoring of the second indication, the transmission of the UL data channel is cancelled after a certain amount of time, the certain amount of time being based on a last symbol of a control resource set (CORESET) over which the second indication is transmitted.
Zhang, which also teaches power control, teaches configuring different types of power control parameter sets (Sections 0084, 0086, plurality of different power control parameter sets associated with each PUSCH beam pair, a first power control parameter set associated with a first PUSCH beam pair is a first type and a second power control parameter set associated with a second PUSCH beam pair is a second type) and 
It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to modify the system of Jung with the above features of Zhang for the purpose of providing a system that supports Massive MIMO (m-MIMO) thus enabling for the support of significant increases in data as taught by Zhang.
Babaei, which also teaches the use of DCIs, teaches monitoring a second indication transmitted through a second DCI, wherein the second DCI is a UE-group common DCI (Section 0232, group common DCI indicates pre-emption/suspension); wherein the second indication is used to cancel an UL transmission (Section 0232, group common DCI is monitored, UL transmission is suspended), wherein according to a result of the monitoring of the second indication, the transmission of the UL data channel is cancelled after a certain amount of time (Section 0232, group common DCI is monitored, UL transmission is suspended after the group common DCI is received, there will be a finite amount or period of time that elapses when said group common DCI is received over the common control channel, which is the CORESET).

Xu, which also teaches the use of a common control channel, teaches the certain amount of time being based on a last symbol of a control resource set (CORESET) over which an indication is transmitted (Section 0068, the starting and ending symbol of the slot structure conveyed by the common control channel, which is the CORESET).
It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to modify the system of the Jung combination with the above features of Xu for the purpose of improving the flexibility in transmitting the PUCCH as taught by Xu.  The combination of Babaei and Xu teaches wherein, according to a result of the monitoring of the second indication, the transmission of the UL data channel is cancelled after a certain amount of time, the certain amount of time being based on a last symbol of a control resource set (CORESET) over which the second indication is transmitted.
Regarding Claim 28, Jung teaches a user equipment (UE) for controlling transmission power of an uplink (UL) data channel, the UE comprising: a controller configured to apply a predetermined power control different from another for transmitting the UL data channel, wherein the controller is configured to: apply a single transmission power control equation for the UL data channel (Sections 0030, 0112, 0113, the power control for the PUSCH is based on the power control parameters index j, TPC closed loop index (l), and path loss index (q), said parameters are used in the 
Jung does not teach configure different types of power control parameter sets and set the transmission power of the UL data channel based on the single transmission power control equation to which one type of power control parameter set is applied, among the configured different types of power control parameter sets, wherein the one type of transmission power control parameter set is determined based on a first indication transmitted through a first DCI; monitor a second DCI transmitted through a second DCI, wherein the second DCI is a UE-group common DCI; wherein the second indication is used to cancel an UL transmission, and, wherein according to a result of the monitoring of the second indication, the transmission of the UL data channel is cancelled after a certain amount of time, the certain amount of time being based on a last symbol of a control resource set (CORESET) over which the second indication is transmitted.
Zhang, which also teaches power control, teaches configure different types of power control parameter sets (Sections 0084, 0086, plurality of different power control parameter sets associated with each PUSCH beam pair, a first power control parameter set associated with a first PUSCH beam pair is a first type and a second power control parameter set associated with a second PUSCH beam pair is a second type) and set the transmission power of the UL data channel based on the single transmission power control equation to which one type of power control parameter set is applied, among the configured different types of power control parameter sets (Section 0086, the 
It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to modify the system of Jung with the above features of Zhang for the purpose of providing a system that supports Massive MIMO (m-MIMO) thus enabling for the support of significant increases in data as taught by Zhang.
Babaei, which also teaches the use of DCIs, teaches monitor a second indication transmitted through a second DCI, wherein the second DCI is a UE-group common DCI (Section 0232, group common DCI indicates pre-emption/suspension); wherein the second indication is used to cancel an UL transmission (Section 0232, group common DCI is monitored, UL transmission is suspended), wherein according to a result of the monitoring of the second indication, the transmission of the UL data channel is cancelled after a certain amount of time (Section 0232, group common DCI is monitored, UL transmission is suspended after the group common DCI is received, there will be a finite amount or period of time that elapses when said group common DCI is received over the common control channel, which is the CORESET).
It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to modify the system of the Jung combination with the above features of Babaei for the purpose of providing adequate resources for ultra-reliable low-latency communications as taught by Babaei.

It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to modify the system of the Jung combination with the above features of Xu for the purpose of improving the flexibility in transmitting the PUCCH as taught by Xu.  The combination of Babaei and Xu teaches wherein, according to a result of the monitoring of the second indication, the transmission of the UL data channel is cancelled after a certain amount of time, the certain amount of time being based on a last symbol of a control resource set (CORESET) over which the second indication is transmitted.
Regarding Claims 23, 30, Jung in view of Zhang and in further view of Babaei teaches all of the claimed limitations recited in Claims 21, 28.  Zhang further teaches wherein different types power control parameters sets are configured for the UE through high layer signaling (Section 0123, the RRC signalling is the higher layer signalling).

Claim(s) 26 is/are rejected under 35 U.S.C. 103 as being unpatentable over Zhang et al. (US 2019/0349864) in view of Babaei et al. (US 2019/0098612) and in further view of Xu (US 2019/0349922)
Regarding Claim 26, Zhang teaches a method of a base station for receiving an uplink (UL) data channel, the method comprising: transmitting different types of power control parameter sets through high layer signaling to a user equipment (UE) (Section 
Zhang does not teach transmitting a second indication through a second DCI to the UE, wherein the second DCI is a UE-group common DCI, and wherein the second indication is used to cancel an UL transmission, and wherein, according to a result of the monitoring of the second indication, the transmission of the UL data channel is cancelled after a certain amount of time, the certain amount of time being based on a last symbol of a control resource set (CORESET) over which the second indication is transmitted.
Babaei, which also teaches the use of DCIs, teaches transmitting a second indication through a second DCI to the UE (Section 0232, group common DCI), wherein the second DCI is a UE-group common DCI, and wherein the second indication is used 
It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to modify the system of the Jung combination with the above features of Babaei for the purpose of providing adequate resources for ultra-reliable low-latency communications as taught by Babaei.
Xu, which also teaches the use of a common control channel, teaches the certain amount of time being based on a last symbol of a control resource set (CORESET) over which an indication is transmitted (Section 0068, the starting and ending symbol of the slot structure conveyed by the common control channel, which is the CORESET).
It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to modify the system of the Jung combination with the above features of Xu for the purpose of improving the flexibility in transmitting the PUCCH as taught by Xu.  The combination of Babaei and Xu teaches wherein, according to a result of the monitoring of the second indication, the transmission of the UL data channel is cancelled after a certain amount of time, the certain amount of time being based on a last symbol of a control resource set (CORESET) over which the second indication is transmitted.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RAYMOND S DEAN whose telephone number is (571)272-7877. The examiner can normally be reached Monday-Friday, 6:00-2:30, EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anthony S Addy can be reached on 571-272-7795. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/RAYMOND S DEAN/Primary Examiner, Art Unit 2645                                                                                                                                                                                                        Raymond S. Dean